COOKS, Judge.
The employee, Eugene Wells, alleged he suffered a work-related accident and subsequent injury on September 8,1999, while driving a cement truck for his employer, Dunham Price. He also contends he suffered another work-related accident in the same manner on February 26, 2000. Dun-ham Price filed a claim form disputing that Wells suffered an accident arising out of the course and scope of his employment. Wells subsequently filed his own claim seeking medical and indemnity benefits related to the above accidents.
According to Dunham Price, their investigation revealed Wells was not injured in the course and scope of his employment, but in a non work-related event. As a result, Dunham Price filed a Reconventional Demand alleging fraud on the part of Wells. Under La.R.S. 23:1208, Dunham Price sought a finding that Wells had forfeited all rights to benefits under the Workers’ Compensation Act.
Dunham Price then filed a Motion for Summary Judgment arguing Wells could *829not meet the requirements of La.R.S. 23:1021 because he could not show the occurrence of a specific accident. The motion was heard before the Office of Workers’ Compensation. After taking the matter under advisement, the workers’ compensation judge denied the motion for summary judgment. However, rather than simply denying the summary judgment motion and having a trial on the merits, the workers’ compensation judge ruled Wells was “entitled to workers’ compensation benefits under the Louisiana Workers’ Compensation Act.” Dunham Price appealed contending the workers’ compensation judge erred in extending her ruling beyond the denial of the summary judgment motion and granting benefits.
ANALYSIS
Both Dunham Price and Wells agree the workers’ compensation judge’s ruling was premature and clearly erroneous. We agree. The denial of the motion for summary judgment is affirmed; but that portion of the judgment awarding ^workers’ compensation benefits is reversed, and the matter remanded for further proceedings.
AFFIRMED IN PART; REVERSED IN PART; AND REMANDED.